Citation Nr: 0025121	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-23 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychotic disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.

The Board notes that by VA letter dated in April 2000, the 
veteran was notified that he was scheduled for a hearing in 
May 2000, as he had requested.  In April 2000, the RO 
received a letter from the veteran indicating that he was 
unable to appear at the scheduled hearing.  He did not 
request a new hearing date, and there are no other 
outstanding hearing requests of record.  Additionally, the 
Board notes that in June 2000, additional evidence was 
received at the Board in support of the veteran's claim, 
along with a waiver of RO consideration of that evidence.  
38 C.F.R. § 20.1304(c) (1999).

This case arises out of the veteran's claim for service 
connection for psychosis, including as due to carbon monoxide 
poisoning.  An initial review of the record reveals that in 
September 1974, the BVA denied an earlier claim for service 
connection for a nervous condition.  However, as the veteran 
subsequently filed a claim for psychosis, in October 1994, 
the Board will treat that as a new claim, consistent with the 
RO's actions.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996) (a claim based on a diagnosis of a new mental 
disorder, taken alone or in combination with a prior 
diagnosis of a related mental disorder, states a new claim).

                                                 
                                                FINDING OF 
FACT

The veteran's claim for service connection for a psychotic 
disorder is plausible or capable of substantiation.

                                             CONCLUSION OF 
LAW                 

The veteran's claim for service connection for a psychotic 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


             REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was on active duty from July 1967 to April 1969.  
On a June 1966 Report of Medical History, the veteran 
provided a negative response to questions regarding a history 
of depression or nervous trouble.  In a June 1967 Report of 
Medical History, the veteran indicated that he did not have 
complaints of nervous trouble, although he noted complaints 
of depression, which were connected to his school studies.  
The service medical records show no diagnosis or treatment 
for a psychiatric disorder, including a psychosis. 

The medical evidence following service separation reveals, in 
summary, that in October 1970, the veteran was diagnosed at 
the Good Samaritan Hospital with schizophrenic reaction, 
paranoid type.  History obtained at that time included prior 
psychiatric treatment; the names of the psychiatrists were 
noted but the dates of the treatment were not provided.  
Following that time, the record contains various diagnoses 
including (not in chronological order):  cyclothymic 
disorder; depressive disorder, recurrent; schizophrenic 
reaction, paranoid type; bipolar disorder; and, acute 
psychosis.  

In the veteran's October 1994 claim for service connection, 
he indicated that he had a psychotic disorder due to carbon 
monoxide poisoning.  A review of the record reveals that the 
veteran maintains that some time around 1968, during service, 
he had rented a car that had a faulty exhaust system.  He 
reports an incident in which he became overcome with carbon 
monoxide fumes, and had to be taken to a hospital.  The 
record contains no medical evidence, such as a 
hospitalization report,  documenting this incident.  However, 
the veteran has submitted buddy statements supporting his 
claim that such an incident occurred, along with his own 
statements, hearing testimony, and polygraph results. 

The veteran has also submitted numerous copies of information 
from medical treatises, which indicate that psychosis can 
occur from carbon monoxide poisoning.  A statement from the 
veteran's private physician, D. S. M., M.D., dated in 
December 1998, indicates that he believes that carbon 
monoxide poisoning can cause a psychotic condition.

Upon a preliminary review of the claims file, the Board finds 
that the veteran's claim of entitlement to service connection 
for a psychotic disorder is well grounded. In other words, 
his claim is plausible and capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this 
regard, while the service medical records show no psychiatric 
diagnosis, the record contains medical evidence of a 
hospitalization for a psychotic disorder approximately 18 
months after service, and history obtained at that time 
included prior psychiatric treatment, presumably during that 
18 month period.  Also, while there is no contemporaneously 
recorded medical evidence of carbon monoxide poisoning, the 
veteran has submitted lay evidence which supports his claim 
that such an incident occurred during his period of active 
service.  Moreover, while the December 1998 private 
physicians' statement noted above does not specifically link 
a current psychotic condition to any remote incident of 
service, to include the alleged carbon monoxide poisoning, 
the physician did opine that carbon monoxide poisoning can 
cause a psychotic condition.  It is the Board's judgment 
that, in view of the foregoing, the veteran's claim is 
plausible.  See Hensley v. West, 212 F.3d 1255, 1261-62 (Fed. 
Cir. 2000).


                                                            
ORDER

The veteran's claim of service connection for a psychotic 
disorder is well grounded; the appeal is granted to this 
extent only.


                                                           
REMAND

As the veteran's claim is well grounded, VA has a duty to 
assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.103(a), 3.159 (1999).  The Board finds that the veteran 
should be afforded a VA psychiatric examination for the 
purpose of determining whether such disability began during 
active service or is causally linked to any incident of 
active duty, to include exposure to carbon monoxide.

Also, as noted above, history obtained during an October 1970 
hospitalization included prior psychiatric treatment, to 
include with Dr. Blazz in the Fidelity Building and Dr. 
Freytaz.  (The spelling of both names is not clear from the 
copy of the October 1970 hospital record.)  The VA's 
statutory duty to assist the veteran includes the obligation 
to obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, this case is remanded to the RO for 
the following actions: 

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of VA or non-VA 
treatment or examination for a psychotic 
disorder, between his separation from 
service and his admission to Good 
Samaritan Hospital in October 1970.  The 
RO should then secure copies of all 
identified records and associate them 
with the claims folder.  38 C.F.R. § 
3.159.

2.  The veteran should be afforded a VA 
psychiatric  examination to determine the 
etiology and extent of any psychotic 
disorder that may be present.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner must opine 
whether it is at least as likely as not 
that any psychotic disorder that is 
present began during service or is 
causally linked to any incident of active 
duty, to include carbon monoxide 
poisoning.  All indicated tests should be 
accomplished.

3.  The RO should then review the record 
to ensure that the foregoing development 
has been completed in full. If the 
examination report is deficient in any 
regard, it should be returned, along with 
the claims folder.  Once the above 
development has been completed, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
psychotic disorder.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and be afforded the applicable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 





